Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 1 of 11 PageID #: 68




                                                                          myoiaa; *
                        IN THE UNITED STATES DISTRICT COUR
                      FOR THE EASTERN DISTRICT OF NEW



 HENJRY X. CI.SCO.
                                                    Complaint for Employment
                                                    Discrimi]

 (Write thefull name ofeach plaintiffwho isfiling   Case No
 this complaint. Ifthe names ofall the plaintiffs
                                                    (to befilled in by the Clerk's Office)
 cannotfit in the space above,please write "see
 attached" in the space and attach an additional    Jury Trial: (g^es □ No
 page with thefull list ofnames.)                                  (check one)

    -against-

 City of LOH&- reacu^^aahtat^o/^
 Oe-PARTMEA/r JAM/:/. TAYloy?:                                     DONNELLY, J.
 A-jSnTAMfSoeEAI/jrEyl//>EA/r-.
 (Write thefull name ofeach defendant who is
 being sued. Ifthe names ofall the defendants                            BLOOM, MJ.
 cannotfit in the space above, please write "see
 attached" in the space and attach an additional
 page with thefull list ofnames.)
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 2 of 11 PageID #: 69




I.    The Parties to This Complamt

            The PJamtiff(s)

            Provide the information below for each plaintiff named in the complaint. Attach
            additional pages if needed.

                   Name                                  X. C/Sdo
                   Street Address                   S. £>C-e>K4/ A\/£a/0£-
                   City and County        trA-e£:/'£>Ar:
                   State and Zip Code                                    //5^/
                   Telephone Number
                   E-mail Address          c-i                                 //- ^   C>




      B.    The Defendaiit(s)

            Provide the information below for each defendant named in the complaint,
            whether the defendant is an individual, a govemment agency, an organization, or
            a corporation. For an individual defendant, include the person's job or title (if
            known). Attach additional pages if needed.

            Defendant No. 1

                   Name                   (1)4^ o-f
                   Job or Title
                   (if known)
                   Street Address                                        ^"41-•^-^'4''
                   City and County
                   State and Zip Code                          '        //^/
                   Telephone Number
                   E-mail Address
                   (if known)

            Defendant No.2

                   Name

                   Job or Title
                   (if known)
                   Street Address          fyp Wi-'iT'P/nA, y>-frAA'~t'
                   City and County                                               ypiyn-Aj
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 3 of 11 PageID #: 70




                        State and Zip Code
                        Telephone Number
                       E-mail Address
                       (ifknown)

       C.        Place of Employment

                 The address at which I sought employment or was employed by the defendant(s)
                 is:



                        Name
                                                                      /) ^
                                                                                              7^
                        Street Address

                        City and County
                        State and Zip Code     /1/e-                         y/       X
                        Telephone Number                    ^3^2-^ 3/32~
 II.   Basis for Jurisdiction

       This action is brought for discrimination in employment pursuant to (check all that
       apply):

                 □      Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                        to 2000e-17 (race, color, gender, religion, national origin).
                        (Note: In order to bring suit in federal district court under Title VII, you
                          ustfirst obtain a Notice ofRight to Sue letterfrom the Equal
                        Employment Opportunity Commission.)

                        Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
                        §§ 621 to 634.

                        (Note: In order to bring suit in federal district court under the Age
                        Discrimination in Employment Act, you mustfirstfile a charge with the
                        Equal Employment Opportunity Commission.)

                 □      Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                        to 12117.

                        (Note: In order to bring suit in federal district court under the Americans
                        with Disabilities Act, you must first obtain a Notice ofRight to Sue letter
                       from the Equal Employment Opportunity Commission.)
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 4 of 11 PageID #: 71




               □       Other federal law (specify the federal law)'.


                □      Relevant state law (specify, ifknown):


               □       Relevant city or county law (specify, ifknown):



 III.   Statement of Claim

        Write a short and plain statement of the claim. Do not make legal arguments. State as
        briefly as possible the facts showing that each plaintiff is entitled to the damages or other
        relief sought. State how each defendant was involved and what each defendant did that
        caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
        of that involvement or conduct. If more than one claim is asserted, number each claim
        and write a short and plain statement of each claim in a separate paragraph. Attach
        additional pages if needed.

        A.     The discriminatory conduct of which I complain in this action includes (check all
               that apply):

                               Failure to hire me.

                       □       Termination of my employment.
                       □       Failure to promote me.
                       □       Failure to accommodate my disability.
                       □       Unequal terms and conditions of my employment.
                       □       Retaliation.

                       0^ Other acts (specify):
                       (Note: Only those grounds raised in the charge filed with the Equal
                       Employment Opportunity Commission can be considered by thefederal
                       district court under the federal employment discrimination statutes.)

        B.      It is my best recollection that the alleged discriminatory acts occurred on date(s)
                                           ZTu/y 3), tcza
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 5 of 11 PageID #: 72




      C.        I believe that defendant(s)(check one):

                              is/are still committing these acts against me.
                        □      is/are not still committing these acts against me.

      D.        Defendant(s) discriminated against me based on my (check all that apply and
                explain):

                        □     race
                        □      color

                        □      gender/sex
                        □     religion
                        □    >^ational origin
                               age. My year of birth is / 9/^ ^           (Giveyour year of birth
                               only ifyou are asserting a claim ofage discrimination.)
                        □     disability or perceived disability (specify disability)



      E.        The facts of my case are as follows. Attach additional pages if needed.




           3 .X 4^1 lie A                                                      Cfr/t^r- ~/-o


                iX./OfnC^       my                                         cci SeCorjAy
                f^lrTir P
           41                ~fAYLc>^A) yy^^Ae CopjeS erf             jnAvrM^cho^ ^fLt^A
                (Note: As additional support for the facts ofyour claim, you may attach to this
                complaint a copy ofyour charge filed with the Equal Employment Opportunity
                Commission, or the charge filed with the relevant state or city human rights
                division.)                                                     ^Se.e
                                                                                        C crr/yn^&Ci
                                                                                             pa.^e.
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 6 of 11 PageID #: 73




IV.   Exhaustion of Federal Administrative Remedies

      A.       It is my best recollection that I filed a charge with the Equal Employment
               Opportunity Commission or my Equal Employment Opportunity counselor
               regarding the defendant's alleged discriminatory conduct on (date)

                                                /7.


      B.       The Equal Employment Opportunity Commission (check one):

                              has not issued a Notice of Right to Sue letter.
                      □       issued a Notice of Right to Sue letter, which I received on (date)


                              (Note: Attach a copy of the Notice ofRight to Sue letterfrom the
                              Equal Employment Opportunity Commission to this complaint.)

               Only litigants alleging age discrimination must answer this question.

               Since filing my charge of age discrimination with the Equal Employment
               Opportunity Commission regarding the defendant's alleged discriminatory
               conduct (check one):

                      ^       60 days or more have elapsed.
                      □       less than 60 days have elapsed.

 V.   Relief

      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.

       figOA/r FKf'. ^joSxbJole.


                       bAMAQf&'» -fp                                                      0^,      oo

                                                                                                   &c>
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 7 of 11 PageID #: 74




 VI.   Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
       knowledge,information, and belief that this complaint:(1)is not being presented for an
       improper purpose,such as to harass, cause unnecessary delay, or needlessly increase the
       cost of litigation;(2)is supported by existing law or by a nonfnvolous argument for
       extending, modifying, or reversing existing law;(3)the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support
       after a reasonable opportunity for further investigation or discovery; and (4)the
       complaint otherwise complies with the requirements of Rule 11.

       A.     For Parties Without an Attorney

              I agree to provide the Clerk's Office with any changes to my address where case-
              related papers may be served. I imderstand that my failure to keep a current
              address on file with the Clerk's Office may result in the dismissal of my case.

              Date ofsigning:           H ^,20^
              Signature ofPlaintiff        _
              Printed Name ofPlaintiff         H<                •   C/^ClC>
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 8 of 11 PageID #: 75




   looked        over            my          Application         (See        EXHIBIT         A}.




   5,                       He        then      asked           me,     "How      oM         are

   you?"


  4                     1        said.       "55.        I'll    be     56      on     August

   29th."



   7. He seemed somewhat shocked of mv age and asked."Don't you think vou are too old to

   work                                             on                                       the

   trucks?"


   8. 1 said."No.I'm in shape enough to handle the iob dumping garbage and picking it up."


   9. He said."I'm really looking for younger guvs to work."


   10. Then he said."You think you can handle picking up garbage?"


   11. I said."Yeah,it's like a workout"


   12. He said."There is a list of younger guvs so I can't make no promises."


   13. On or about lulv 31. 2020. 1 filed a Complaint with the Division of Human Rights in

   Hempstead. New York which it was filed on TAugust 7.20201(See EXHIBIT Bl.


   14. On or about the same day of Hulv 31. 20201.1 filed a Complaint with the Citv Manager

  (See                                          EXHIBIT                                      Q.




                                                    6
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 9 of 11 PageID #: 76




   15. On or about September 17. 2020. a Equal Employment Opportunity Commission,

   hereinafter: fEEQO charge #[16GC003939]was filed(See EXHIBIT PI.


   16. On or about November 6. 2020. Corporate Counsel representing the City of Long Beach.

   Sanitation        Department       filed      a     Answer      (See      EXHIBIT           El.




   17. Corporate Counsel for the defendants alleged a "budgetary restraint" and a defense that

   made no sense when money was not an issue when they gave defendant lamel Tavlor a

   raise                                       and                                     promotion.




   18. On or about November 12. 2020. Plaintiff submitted his Rebuttal to the defendant's

   Answer making Obfections and denouncing their argument as meritless and basically a

   cover-up for defendant lamel Taylor's discrimination against mv age during the review of

   mv Application and the Citv of Long Beach attempt to conceal the facts of the proof that the

   Age discrimination exist against Plaintiff in their own business records and Files for

   approximately two vears since TDecember.2018 to lulv. 20201(See EXHIBIT F).


   19. Plaintiff contends during the Division of Human Rights alleged investigation, he

   requested from the 'Division" to subpoena certain documents and records from the Civil

   Service Files in Citv of Long Beach Citv Hall and Sanitation Department Files of all workers

   hired who worked behind the Garbage Trucks since December. 2018 through lulv. 2020

   which they refused to subpoena the records and files and wrongfully and deliberately failed

   to      secure   'direct   evidence'   of    the   age   discrimination   against     Plaintiff.
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 10 of 11 PageID #: 77




   20. On or about February 16. 2021 the Division of Human Rights wrongfully dismissed

   Plaintiff's Age Discrimination Complaint without securing the 'direct evidence' of the Age

   discrimination       from    tiie     defendant's      own        Files(See    EXHIBIT      G).




   21. On or about February 26. 2021. the Plaintiff submitted a request to EEOC in New York

   District    Office   which   he     never   received   a     response (See      EXHIBIT     H}.




   22. Plaintiff contends the Citv of Long Beach Sanitation Department and their Assistant

   Superintendent lamel Tavlor refused to hire me to work behind the Garbage Trucks

   because of mv age over TSO^ and if it was not of my age being over TSOY and being vouniger.

   Plaintiff            would             have            received               the           job.




   23. The Citv of Long Beach Sanitation Department and lamel Tavlor motion to dismiss mv

   case                         must                            be                          denied.




                                                 /O
Case 2:21-cv-01972-AMD-LB Document 1 Filed 05/07/21 Page 11 of 11 PageID #: 78
